Citation Nr: 0002613	
Decision Date: 02/02/00    Archive Date: 02/10/00

DOCKET NO.  98-14 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
left thigh, middle third, amputation, currently evaluated as 
60 percent disabling.

2.  Entitlement to an increased evaluation for residuals of 
shell fragment wounds to the left hip and thigh, Muscle 
Groups XIV and XVII, severe, currently evaluated as 50 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from January 1951 to 
December 1952.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1998 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs Regional 
Office (VARO), which denied the appellant's claims for 
increase.

A review of the claims folder discloses that additional 
evidence was received at the Board in October 1999, which was 
within the 90-day window of time following certification of 
the appeal to the Board.  However, as this evidence is not 
pertinent to the issues on appeal because it concerns 
progressive gangrene of the nonservice-connected right foot 
and amputation of the first three toes of the right foot, 
referral of the evidence back to VARO is not necessary prior 
to consideration by the Board of the claims on appeal.  See 
38 C.F.R. § 20.1304 (1999).

The recent evidentiary submissions and the accompanying 
statement from the appellant, however, suggests that service-
connection for disability of the right foot with toe 
amputations secondary to service-connected left leg 
amputation and/or muscle group XIV and XVII injuries is 
sought.  Therefore, this issue is referred to VARO for 
appropriate action.


FINDINGS OF FACT

1.  The appellant has a left above knee amputation at the 
middle third of the thigh.

2.  The appellant has severe impairment of Muscle Groups XIV 
and XVII, with loss of quadricep femoris muscle mass and weak 
vastus lateralis.



CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 60 
percent for residuals of left leg amputation at the middle 
third of the thigh are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.321, Part 4, 
Diagnostic Code 5162 (1999).

2.  The schedular criteria for a rating in excess of 50 
percent for residuals of shell fragment wounds to the left 
thigh, muscle groups XIV and XVII, are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. § 3.321, 
Part 4, Diagnostic Code 5314 and 5317 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the appellant has submitted 
evidence which is sufficient to justify a belief that his 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1999) and Murphy v Derwinski, 1 Vet.App. 78 (1990).  
The appellant contends that the evaluations assigned his 
service-connected left leg amputation at the thigh and his 
muscle group XIV and XVII injuries do not reflect adequately 
the severity these disabilities.  A claim for an increased 
evaluation is well grounded where the claimant asserts that a 
higher rating is justified due to an increase in severity of 
the service-connected condition.  See Caffrey v. Brown, 
6 Vet.App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet.App. 629, 631-632 (1992).  As the appellant has claimed 
that his disabilities are more severe, his claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).

The record reflect that, by a rating decision dated February 
1953, service connection was established for residuals of 
amputation to the left thigh, middle third, at the 60 percent 
disability level, and for shell fragment wounds to the left 
thigh, muscle groups XIV and XVII, at the 50 percent 
disability level.  Also, special monthly compensation was 
awarded for loss of a foot pursuant to 38 U.S.C.A. § 1114(k).

Report of VA examination dated November 1953 reflects that 
the appellant sustained shell fragment wounds to the left leg 
in service that necessitated amputation at thigh level above 
the knee and resulted in multiple scars of the stump with 
removal of muscle tissue.  The appellant, age 22, denied 
difficulty with the stump and the leg.  It was noted that he 
walked well with his prosthesis, with only a slight left-
sided limp.  Examination revealed an amputation stump and 
multiple scars about the thigh and hip, which were well-
healed, non-tender, and non-adherent.  In the area of the 
scars, there was moderate  loss of the gluteus maximus.  
There was full range of hip motion on the left and all joints 
of the right lower extremity.  The diagnoses were amputation 
stump, left side, above knee, multiple healed scars of the 
left hip and thigh, loss of muscle tissue of muscle groups 
XIV and XVII, moderately severe, and retained metallic 
fragment.

VA hospital summary dated March 1972 reflects that the 
appellant, age 41, was admitted for cellulitis of the left 
above knee stump.  On admission, the stump was aspirated.  By 
history, the appellant had good prosthetic wear and was in 
the process of having a new limb fabricated.  The discharge 
diagnoses were status post left above knee amputation, 
secondary to old war injury, and cellulitis of the left above 
knee stump.

A private medical statement dated December 1978 reflects that 
the appellant was seen for a left hip fracture in 1977, and 
that he had a history of repeated infections of his stump.  
The appellant was treated conservatively with a cast and 
subsequently developed stiffness and pain in the hip, 
precluding ambulation with prosthesis.  Also, the possibility 
of recurrent infection within the stump precluded further use 
of an above the knee type prosthesis.  It was noted that 
there were numerous scars and metallic fragments from 
retained shrapnel.

Report of VA examination dated April 1979 reflects that, 
since 1973, the appellant wore his prosthesis sparingly in an 
effort to forestall further occurrence of infection of the 
left leg stump.  By history, in 1977, he accidentally fell 
and sustained a fracture of the left hip, which was treated 
conservatively.  The appellant reported that he has not wore 
a prosthesis since 1977, but rather he has used Lofstrand 
crutches and his remaining right lower extremity for 
ambulation.  At this time, he worked as the labor relations 
officer at the Naval Oceanographic Office in Mississippi.  
Examination revealed  multiple healed surgical scars coursing 
longitudinally along the thigh.  There was no evidence of 
inflammation (redness, swelling, tenderness, or induration) 
or of ulceration.  The impression was status post left above 
the knee amputation with residual multiple scarring of the 
skin, and residual of trauma to muscle groups XIV and XVII of 
the left lower extremity.  An x-ray study of the left hip and 
thigh showed a healed fracture of the hip and multiple small 
metallic foreign bodies throughout the soft tissue.

In May 1998, the appellant requested increased ratings for 
his service-connected left leg disabilities.  He argued than 
an increase was warranted because of severe scarring related 
to the amputation, loss of muscle mass, loss of circulation, 
and the inability to wear a prosthesis.

In July 1998, a VA examination was conducted to evaluate the 
service-connected left leg disabilities.  The appellant 
reported that he was no longer able to walk with a 
prosthesis.  X-rays of the left leg revealed multiple 
shrapnel within the left hip and thigh, along with 6 wire 
sutures in the upper medial thigh and an old impacted 
fracture of the surgical neck.  Clinical findings were 
positive for an area of numbness and decreased sensation 
measuring 12 by 18 centimeters (cm.) on the diagonal that 
extends across the stump of the leg.  Also, there was a 12 
cm. long incision across the stump diagonally, a 3 cm. long 
incision overlying the quadricep femoris area, a 20 cm. 
healed incision over the vastus lateralis laterally, and a 2 
cm. drained wound posterior to the greater trochanter.  There 
was "great loss of muscle mass in the quadricep femoris 
area."  The hamstrings were atrophic.  The stump extended 
about 40 cm. from the anterior iliac spine.  There was 
"great loss of lateral adduction of the hip" but there was 
full flexion and extension.  Due to the lack of soft tissue 
coverage where the distal stump had been skin grafted and the 
difficulty with sensation, as well as, loss of quadricep 
femoris muscle and weak vastus lateralis, the appellant was 
noted to be clearly unable to use a prosthesis.


ANALYSIS

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  In 
making its determination, the Board analyzes the extent to 
which a service-connected disability adversely affects a 
veteran's ability to function under the ordinary conditions 
of daily life, and bases the assigned rating, as far as 
practicable, on the average impairment of earning capacity in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.10 (1999).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1999).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (1999).

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

The Board notes that in assigning an appropriate rating, the 
policy against "pyramiding" of disability awards enumerated 
by 38 C.F.R. § 4.14 must be considered.  The assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case."  Butts v. Brown, 5 Vet.App. 532, 
538 (1993).  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology.  Any change in a diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet.App. 625, 629 (1992).  In this case, the 
Board considered whether another rating code is "more 
appropriate" than the one used by VARO.  See Tedeschi v. 
Brown, 7 Vet.App. 411, 414 (1995).

A.  Above Knee Amputation (At Middle Third) on the Left

Amputation of a lower extremity warrants the assignment of a 
60 percent disability evaluation where the objective evidence 
shows that the amputation is within the middle or lower one-
third of the thigh.  An 80 percent disability evaluation 
warrants assignment only where the objective evidence shows 
that an amputation is at or above a point one-third of the 
distance from the perineum to the knee joint, measured from 
the perineum. 38 C.F.R. Part 4, Codes 5161, 5162 (1999).

After a careful review of the evidence of record, it is found 
that an increased evaluation for the left above knee 
amputation is not warranted.  The evidence does not establish 
that the point of amputation is at or above a point one-third 
of the distance from the perineum to the knee joint, measured 
from the perineum, as is required to justify an 80 percent 
evaluation.  Rather, the evidence demonstrates that the 
amputation level was at the junction of the middle third, not 
the upper third.  Therefore, the evidence does not show 
entitlement to an increased evaluation at this time.  We note 
that the disability evaluations assigned for leg amputations 
is not predicated on the ability to use prosthetic devices.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion. 38 C.F.R. § 4.40 (1999).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (1999).  The United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) has held that 
functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.  
However, because the appellant's rating is not predicated on 
loss of motion, 38 C.F.R. §§ 4.40 and 4.45 are not for 
application.  See Johnson v. Brown, 9 Vet. App. 7,11 (1995).

In summary, the preponderance of the evidence is against the 
appellant's claim for an increased evaluation for the 
service- connected left above knee amputation.

Application of the extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (1999).  There is no 
evidence that the left above knee amputation presents such an 
exceptional disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization so as to render impractical the application 
of the regular schedular standards.

B.  Shell Fragment Wound Injuries to Muscle Groups XIV and 
XVII

Diagnostic code 5314 provides the rating criteria for 
evaluation of injuries to Muscle Group XIV, the anterior 
thigh group.  Under this code, the maximum schedular 
disability rating is 40 percent where there is objective 
evidence of severe muscle injury to the anterior thigh group 
muscles.  38 C.F.R. § 4.73, Diagnostic Code 5314 (1999).  
Similarly, diagnostic code 5317 provides the rating criteria 
for evaluation of injuries to Muscle Group XVII, the pelvic 
girdle group 2.  Under this code, the maximum schedular 
disability rating is 50 percent where there is objective 
evidence of severe muscle injury to the pelvic girdle group 2 
muscles.  Id., Diagnostic Code 5317 (1999).

The appellant is currently rated at the maximum schedular 
level for disability of Muscle Groups XIV and XVII.  
Therefore, an increased schedular rating for service-
connected muscle injuries is not warranted.  The Board has 
considered the potential application of various other 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
were raised by the appellant.  However, the Board concludes 
that evaluation of the appellant muscle injuries under 38 
C.F.R. § 4.73, diagnostic codes 5314 and 5317, are the only 
appropriate rating criteria available.  See 38 C.F.R. §§ 4.2, 
4.6; cf. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

As the appellant has already received the schedular maximum 
50 percent rating for his muscle disability (which is 
protected by regulation both as to service connection and 
evaluation level), an increased rating is only available on 
an extraschedular basis.

When evaluating an increased rating claim, it is well 
established that the Board may affirm VARO's conclusion that 
a claim does not meet the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or 
may reach such a conclusion on its own.  See Floyd v. Brown, 
8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 
338-339 (1996).  In the present case, the Board notes there 
has been no assertion that the appellant's service-connected 
residuals of shell fragment wounds to the left hip and thigh 
causes marked interference with employment or has 
necessitated frequent periods of hospitalization.  In the 
absence of such factors, the Board finds that the record does 
not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  Therefore, the Board 
concludes that an extraschedular rating under the provisions 
of 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell, 9 
Vet. App. at 338-339; Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

An increased rating for residuals of left above knee 
amputation is denied.

An increased rating for residuals of shell fragment wounds to 
the left hip and thigh, Muscle Groups XIV and XVII, is 
denied.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals

 

